Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/22 has been entered. Claims 1, 5-7, 13, 31-32, and 34 are currently pending, claims 2-4, 8-12, 14-30, and 33 were cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 13, 31-32, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “providing a water and air resistant barrier substrate” at line 3 of the claims There is insufficient antecedent basis for this limitation in the claims.  It is indefinite as to if this recitation of “a water and air resistant barrier substrate” is intended to reference “a water and air resistant barrier substrate” recited in the preamble at line 2 of claim 1 (if so it should be identified as “the” not “a”), or if its intended to be a completely different substrate.  For purposes of examination “providing a water and air resistant barrier substrate” will be interpreted as at least inclusive of either such alternative.  
Claim 1 recites (at lines 3-4) “providing a water and air resistant barrier substrate which includes water and air resistance barriers as defined by AC 385 (ICC-ES) and ASTM E 2179;”.  The phrasing used therein raises various issues of indefiniteness:
is the content following “which includes” meant to require the barrier as being defined by AC 385 (ICC-ES) and ASTM E 2179, or is the narrower language merely exemplary of the remainder of the claim, and therefore not required?  For purposes of examination the limitation will be interpreted as either alternative.
Does “barriers as defined by AC 385 (ICC-ES) and ASTM E 2179” intend to be inclusive of barriers meeting only one of AC 385 (ICC-ES) and ASTM E 2179 or does it require the barrier to meet both? For purposes of examination the limitation will be interpreted as either alternative.
Does this limitation as whole intend to only require a portion of the substrate to be inclusive of a material classified as a water and air resistant barrier under AC 385 (ICC-ES) and ASTM E 2179, or is the entire substrate required to meet AC 385 (ICC-ES) and ASTM E 2179?  For purposes of examination the limitation will be interpreted as either alternative.

For interpretations wherein “air and water barrier substrate” is not required to actually be defined by both “AC 385 (ICC-ES) and ASTM E 2179 “, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Within the phrase “air and water barrier’ there is an absence of particular properties / conditions (mode of impingement,  threshold degree of obstruction, etc) requisite to properly identify if a sheet material is or is not an air and water barrier.  Further considering applicant’s specification the substrate is further described as being vapor permeable, thus suggesting that air too must be permeable to at least some degree.  For purposes of examination “air and water barrier sheet” will be interpreted as at least inclusive of any sheet providing any degree of obstruction to the movement of air and water. 

The limitation “dispensing a second adhesive…onto the water and air resistant barrier substrate to form a second pattern on the water and air resistant barrier substrate on the first pattern,” renders the claim indefinite as it appears to conflict with the earlier limitation of “a first pattern on the water and air resistant barrier.  It is indefinite as to particular orientation required among the substrate, first pattern and second pattern (does the substrate need to exist between the first and second pattern, or are both the first and second pattern on the substrate, further is the second pattern applied after / on the first pattern?).  Based on previous iterations of the claims and Applicant’s specification (such as Fig 2), it would appear that the first pattern is dispensed on the substrate and the second pattern disposed on the first pattern on the substrate.  Thus for purposes of examination “dispensing a second adhesive…onto the water and air resistant barrier substrate to form a second pattern on the water and air resistant barrier substrate on the first pattern,” will be interpreted as at least inclusive of the scenario of dispensing the second adhesive onto the first pattern on the substrate.  
Claim 1 recites the limitation "the air and water barrier sheet” (pg 3 line 7).  There is insufficient antecedent basis for this limitation in the claim.  The claim has previously recited “an air and water barrier substrate”, but nowhere prior is “an air and water barrier sheet” recited.  Therefore it is indefinite as to if "the air and water barrier sheet” is intended to reference the “air and water barrier substrate” and if so, if it further requires that the substrate be a sheet or not, or if its intended to be a distinct material. For purposes of examination "the air and water barrier sheet” will be interpreted as at least inclusive of any of these alternatives.  
Claim 13 recites the limitation "the first and second coating materials are different adhesives”.  There is insufficient antecedent basis for this limitation in the claim.  The claim 13 depends from claim 1, but in neither claim is there a recitation to “a first coating material” or “a second coating material”. By Applicant’s most recent amendment “coating material” had been removed from the claims and replace with “adhesive”.    Therefore it is indefinite as to if “first and second coating materials” are intended to reference the first and second adhesives, or some other materials.  For purposes of examination " first and second coating materials” will be interpreted as at least inclusive of referencing the first and second adhesives. 
Claim 34 recites the limitation "the microporous substrate”.  There is insufficient antecedent basis for this limitation in the claim.  The claim 34 depends from claim 1, but in neither claim is there a recitation to “a microporous substrate”.  Claim 1 has only recited “a water and air resistant barrier substrate”.  It has made no reference to it being microporous.   Therefore it is indefinite as to if "the microporous substrate” is intended to reference the “air and water barrier substrate” and if so, if it further requires that the substrate be microporous or not. For purposes of examination "the microporous substrate” will be interpreted as at least inclusive of referencing the “water and air resistant substrate” either as is or further as being microporous.  

The other dependent claims do not cure the defects of the claims from which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 recites “the second pattern is parallel to longitudinal edges of the microporous substrate, or the second pattern varies relative to the longitudinal edges.”.  Claim 1 from which claim 34 depends explicitly requires “the second adhesive forms a pattern on the substrate of lines parallel to the longitudinal edges of the air and water barrier sheet.”; so the alternative option of the second pattern “varies relative to the longitudinal edges” would fail to include all the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Per Claim Interpretations wherein “which includes…as defined…” is merely exemplary (see 112 b rejection above):
Claims 1, 5-7, 13, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Loeffler et al (US 3,155,540; hereafter Loeffler) in view of Smeenk et al (WO2011/159276; hereafter Smeenk), Fox (US patent 4,369,640; hereafter Fox) and Mackay et al (US 6,953,510; hereafter Mackay)
Claims 1 and 34:  Loeffler teaches a method of applying a coating material to a substrate (See, for example, col 1 lines 10-14, Fig 1), comprising: 
Wherein the substrate comprises an air and water barrier (see, for example, col 1 lines 49-col 2 lines 5; Loeffler teaches wherein its coating process allows tailoring of breathability and improved finish of a wide variety of patterns and designs and wherein a wide variety of fabrics / sheets can be used, when considering the flow of air or water through a volume of empty space vs the flow through such fabric, the examiner asserts that the imposition of the substrate would assert some degree of obstruction to such directed flow at the very least attributable to it serving as a physical barrier through which these fluids are attempting to pass through).
providing a distribution manifold having a cavity (44) and a plurality of dispensing outlets (56) in fluid communication with the cavity (See, for example, Fig 1, 6 and 9, col 3 lines 28-42); 
providing a second distribution manifold having a second cavity (adjacent 44) and a plurality of dispensing outlets (56) in fluid communication with the cavity (See, for example, Fig 1, 6 and 9, col 3 lines 28-42); 
creating relative motion between a substrate (W) and the first and second dispensing outlets in a first direction (moving web travels continuously under outlets in web feed direction) (See, for example, Fig 1-2, and col 2 lines 31-47);
and dispensing a first and second coating material from the first and second dispensing outlets while simultaneously translating (reciprocating)  the first plurality of dispensing outlets in a second direction perpendicular to the first direction (laterally to the moving web W) (see, for example, Fig 11-12, and col 3 line 68-75).
Loeffler does not explicitly teach the first and second plurality of dispensing outlets is a plurality of first and second needle tubes in fluid communication with the cavity. Like Loeffler, Smeenk teaches a coating method that provides for creation of stripes or strips of coating material on a substrate (See, for example, pg 9 lines 20-22).  Smeenk teaches providing a distribution manifold (22) having a cavity (60) and a plurality of dispensing outlets comprised of a plurality of needle tubes (26) in fluid communication with the cavity, wherein each of the plurality of needle tubes comprises a dispensing outlet positioned distal from and in fluid communication with the distribution manifold (See, for example, Fig 1, and 4, abstract, pg 7 lines 16-25).  Smeenk further teaches that the incorporation of such a manifold and needle tube cartridge system provides for improved coating uniformity and minimally diverging streams of coating material from the tips as well as improved tailorability and rapid reconfiguration of coating processes to accommodate changes to the coating distribution or coating material (such a compositing, viscosity, or properties) more quickly (See, for example, pg 2 lines 1-14, pg 4 lines 20-32, pg 9 lines 1-9).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a distribution manifold having a cavity and a plurality of dispensing outlets comprised of a plurality of needle tubes in fluid communication with the cavity as it would predictably allow for the generation of striped coating while providing improved coating uniformity, tailorability, and rapid reconfiguration of coating processes to accommodate changes to the coating distribution or coating material more quickly.
Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube (See, for example, Fig 1, pg 5 lines 1-10). But Loeffler in view of Smeenk does not explicitly teach wherein the translating of the first plurality of needle tubes is accomplished by translating the alignment bar wherein the first distribution manifold and the second distribution manifold are stationary.  Fox teaches a method of applying patterned coatings dispensed from a plurality of linear arrays of tubes aligned on separate alignment bars and connected to a plurality of distribution manifolds (see, for example, Fig 1,2, and 5, and rejection of claim 1 over Fox in view of Smeenk above).  Fox further teaches wherein translating the first plurality of tubes is accomplished by translating an alignment bar (79) positioned to secure a relative spacing between each tube of the first plurality of needle tubes (See, for example, Fig 1, 2, and 5, and col 5 line 60-col 6 line 18, and col 7 lines 15-32); and further wherein the first distribution manifold and the second distribution manifold are stationary during such reciprocation to predictably dispense the requisite patterned coating (see, for example, Fig 1, 2, and 5, and col 5 line 60-col 6 line 18, and col 7 lines 15-32 wherein the reciprocating movement is only applied to the dispensing ends of the tubes via the nozzle bar 79, the manifolds (129/128) are not similarly reciprocated).   As both Fox and Loeffler in view of Smeenk are directed to methods of dispensing a coating material to substrate from a plurality of reciprocating arrayed tubes, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated rearrangement of the reciprocation means to reciprocate only the alignment bar securing the position of the needle tubes as such a configuration would predictably result in a controllable, tailorable reciprocation of the dispensing tubes to achieve the desired pattern and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 950); further since, one of ordinary skilled in the art would appreciate that such a rearrangement would reduce the number and weight of components actually being reciprocated, thus lending to reduction of the size/ scale of the motor and supporting structure needed to achieve reciprocation.  
Loeffler further teaches wherein translating the first plurality of outlets (needle tubes by combination) is in an oscillatory fashion (reciprocating, further sinusoidally) (See, for example, Fig 11-12, and col 3 line 68-col 4 line 3). Loeffler further teaches wherein the second coating material can form a pattern on the substrate of lines parallel to the longitudinal edges of the substrate (See, for example, Fig 10-12 ,col 4 lines 5-20 and col 5 lines 25-35, wherein the degree of oscillation can be controlled to zero).  Loeffler further teaches operation of each assemblies oscillation is separately controlled and wherein coating free zones completely surrounded by first and second coating materials are formed on the substrate, and wherein the second coating material / pattern is formed on both the substrate and the first coating material / pattern (see, for example, Fig 12, col 4 lines 10-38, col 5 lines 44-58; such as zones surrounded by coating materials extruded from extruder 2 and extruder 3 wherein extruder 3 is taught it can possess a lesser degree of oscillation than extruder 2, wherein the downstream extruder is interpreted as dispensing the second coating material / pattern).  Loeffler further teaches that its method allows for the generation of a multiplicity of novel and unusual designs and further with tailorable degree of permeability attributed to the formation of coating free zones (See, for example, col 1 lines 49-60).  Loeffler does not explicitly teach a singular embodiment wherein the second coating material forms a pattern of lines parallel as claimed in conjunction with the claimed first oscillating pattern, but the system and teaching of Loeffler is capable of achieving such a pattern as it is essentially a hybrid combination of Figures 10 and 11 (where the downstream discharge assembly operates under conditions of Fig 10 and an upstream assembly operates under conditions of Fig 11), or alternatively as it is an optimization of Fig 12 of Loeffler wherein the “lesser degree of oscillation” of extruder 3 is simply set to zero (See, for example, col 5 lines 25-58).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the particular claimed patterned coatings since the prior arts systems’ discharge assemblies are readily capable of achieving such a pattern (first and second discharge assemblies are separately controlled and can separately be operated at different degrees of oscillation) and the particular pattern formed would be result effective / optimizable as it provides for particular aesthetic and / or degree of permeability, since it is held that particular configuration / shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent evidence that the particular configuration was significant, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. B; and since matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431.
Loeffler further teaches wherein its coating process allows tailoring of breathability and improved finish of a wide variety of patterns and designs (See, for example, col 2 lines 1-6 and 40-48). Loeffler further teaches wherein the coating material is inclusive of any natural or synthetic polymeric materials, but it does not explicitly recite the first and second coating materials as adhesives.  Mackay teaches a method of preparing breathable films including coated breathable films.  (See, for example, abstract, col 2 lines 20- col 3 lines 8).  Mackay teaches wherein such breathable films are conventionally used in the art in a variety of applications (such as for diapers, adult incontinence devices, surgical garments, feminine hygiene articles, housewrap composites, protective apparel, roofing materials and the like), commonly receiving adhesives applied thereto in the ultimate construction of such articles while still maintaining their breathability (see, for example, col 2 lines 20-59).   As both Loeffler and Mackay are directed to breathable patterned coated films it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated adhesives as the first and second coating materials as such a polymeric coating material is known and desired in the art for predictably providing functional breathable film applications,  and as they would predictably allow attachment of such substrates to a variety of surfaces. 
Claim 5: Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube, and further wherein the relative spacing is substantially uniform (See, for example, Fig 1, pg 5 lines 1-10). 
Claim 6: Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube (See, for example, Fig 1, pg 5 lines 1-10).  Smeenk further teaches wherein the needle cartridge is modifiable and intended to allow for removal of needle tubes and alteration of spacings there between to achieve desired coating properties including stripes (see, for example, pg 5 lines 1-10, pg 9 lines 20-22).  Loeffler too has taught the tailorability and desire to achieve various designed coatings, wherein the spacing between the discrete streams can be predetermined and further changed by the operator to achieve the desired aesthetic or function (see, for example, col 3 lines 6-12, and col 5 lines 25-58).  Additionally / alternatively it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a relative spacing that is substantially non-uniform as it would predictably provide for expanded options / tailorability in coating designs produced, additionally matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431. 
Claim 7: Smeenk further teaches wherein the first distribution manifold may be separated into a manifold chamber containing the first cavity, and a removable cartridge having the first plurality of needle tubes (See, for example, abstract, pg 4 lines 20-32). 
Claim 13: Refer to the rejection of claim 1 above wherein by combination the coating materials are adhesives.  Loeffler further teaches wherein the first and second coating materials are different (see, for example, col 4 lines 44-49). 
Claim 34: refer to the rejection of claim 1 above, and further Mackay has taught microporous polyolefin as a preferred substrate as it provides for greater resistance to glue burn through and product integrity in adhesive receiving applications and further exhibits superior WVTR, dart impact strength, improved tear strength and soft feel (See, for example, abstract, col 2 lines 60 – col 3 line 60).  
Per Claim Interpretations wherein “which includes…as defined…” requires the water and air resistant barrier substrate to be defined by AC38 (ICC-ES) and ASTM E2179 (see 112 b rejection above):
Claims 1, 5-7, 13, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Couturier (US 2011/0274865; hereafter Couturier) in view of Porter et al (US 5,895,301; hereafter Porter), Loeffler et al (US 3,155,540; hereafter Loeffler), Smeenk et al (WO2011/159276; hereafter Smeenk) and Fox (US patent 4,369,640; hereafter Fox).
Claim 1 and 34:  Couturier teaches a method of applying a coating material to a substrate (See, for example, [0013]), comprising: 
Wherein the substrate comprises an air and water barrier (see, for example, [0012-14]; 
Couturier further teaches wherein partial coatings of adhesive should be provided / applied to the barrier substrate to ensure sufficient vapor permeability, it is silent as to a particular apparatus / mode for achieving such partial application, but explicitly directs the reader to Porter (see, for example, [0013]).  Porter teaches a method of preparing a moisture barrier and further teaches wherein partial coating of adhesive is inclusive of cross undulating / zig-zag type application (See, for example, Fig 6 col 5 lines 288-50).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated cross undulating application of adhesive into the method of Couturier as Couturier has explicitly directed the reader to such known partial application methods such as Porter and as such a design would predictably achieve the result of ensuring adequate permeability.  
Couturier further teaches wherein the air and water barrier substrate is a sheet with water and air resistance defined by AC 38 (ICC-ES) and ASTM E 2179 (See, for example, [0012-0015] and claims). 
Porter is silent as to a predictably means to apply such cross undulating application.
Loeffler teaches a method of applying a coating material to a substrate (See, for example, col 1 lines 10-14, Fig 1), comprising: 
Loeffler teaches wherein its coating process allows tailoring of permeability of the finished product via application of polymeric coatings to only portions of the sheet substrate via discrete streams (See, for example, col 1 lines 49-col 2 line 6).  Loeffler further has taught wherein applied patterning is inclusive of cross undulating patterns (See, for example, Fig 12, col 5 lines 25-58).  Loeffler further teaches providing a distribution manifold having a cavity (44) and a plurality of dispensing outlets (56) in fluid communication with the cavity (See, for example, Fig 1, 6 and 9, col 3 lines 28-42); and  providing a second distribution manifold having a second cavity (adjacent 44) and a plurality of dispensing outlets (56) in fluid communication with the cavity (See, for example, Fig 1, 6 and 9, col 3 lines 28-42);  creating relative motion between a substrate (W) and the first and second dispensing outlets in a first direction (moving web travels continuously under outlets in web feed direction) (See, for example, Fig 1-2, and col 2 lines 31-47); and dispensing a first and second coating material from the first and second dispensing outlets while simultaneously translating (reciprocating)  the first plurality of dispensing outlets in a second direction perpendicular to the first direction (laterally to the moving web W) (see, for example, Fig 11-12, and col 3 line 68-75).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the means of application described above as such content would provide for a predictable apparatus and method of applying the desired partial adhesive coating with the benefit of further tailorable permeability, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Loeffler does not explicitly teach the first and second plurality of dispensing outlets is a plurality of first and second needle tubes in fluid communication with the cavity. Like Loeffler, Smeenk teaches a coating method that provides for creation of stripes or strips of coating material on a substrate (See, for example, pg 9 lines 20-22).  Smeenk teaches providing a distribution manifold (22) having a cavity (60) and a plurality of dispensing outlets comprised of a plurality of needle tubes (26) in fluid communication with the cavity, wherein each of the plurality of needle tubes comprises a dispensing outlet positioned distal from and in fluid communication with the distribution manifold (See, for example, Fig 1, and 4, abstract, pg 7 lines 16-25).  Smeenk further teaches that the incorporation of such a manifold and needle tube cartridge system provides for improved coating uniformity and minimally diverging streams of coating material from the tips as well as improved tailorability and rapid reconfiguration of coating processes to accommodate changes to the coating distribution or coating material (such a compositing, viscosity, or properties) more quickly (See, for example, pg 2 lines 1-14, pg 4 lines 20-32, pg 9 lines 1-9).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a distribution manifold having a cavity and a plurality of dispensing outlets comprised of a plurality of needle tubes in fluid communication with the cavity as it would predictably allow for the generation of striped coating while providing improved coating uniformity, tailorability, and rapid reconfiguration of coating processes to accommodate changes to the coating distribution or coating material more quickly.
Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube (See, for example, Fig 1, pg 5 lines 1-10). But Smeenk does not explicitly teach wherein the translating of the first plurality of needle tubes is accomplished by translating the alignment bar wherein the first distribution manifold and the second distribution manifold are stationary.  Fox teaches a method of applying patterned coatings dispensed from a plurality of linear arrays of tubes aligned on separate alignment bars and connected to a plurality of distribution manifolds (see, for example, Fig 1,2, and 5, and rejection of claim 1 over Fox in view of Smeenk above).  Fox further teaches wherein translating the first plurality of tubes is accomplished by translating an alignment bar (79) positioned to secure a relative spacing between each tube of the first plurality of needle tubes (See, for example, Fig 1, 2, and 5, and col 5 line 60-col 6 line 18, and col 7 lines 15-32); and further wherein the first distribution manifold and the second distribution manifold are stationary during such reciprocation to predictably dispense the requisite patterned coating (see, for example, Fig 1, 2, and 5, and col 5 line 60-col 6 line 18, and col 7 lines 15-32 wherein the reciprocating movement is only applied to the dispensing ends of the tubes via the nozzle bar 79, the manifolds (129/128) are not similarly reciprocated).   As both Fox and Couturier in view of Porter,  Loeffler, and Smeenk are directed to methods of dispensing a coating material to substrate from a plurality of reciprocating arrayed tubes, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated rearrangement of the reciprocation means to reciprocate only the alignment bar securing the position of the needle tubes as such a configuration would predictably result in a controllable, tailorable reciprocation of the dispensing tubes to achieve the desired pattern and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 950); further since, one of ordinary skilled in the art would appreciate that such a rearrangement would reduce the number and weight of components actually being reciprocated, thus lending to reduction of the size/ scale of the motor and supporting structure needed to achieve reciprocation.  
Loeffler further teaches wherein translating the first plurality of outlets (needle tubes by combination) is in an oscillatory fashion (reciprocating, further sinusoidally) (See, for example, Fig 11-12, and col 3 line 68-col 4 line 3). Loeffler further teaches wherein the second coating material can form a pattern on the substrate of lines parallel to the longitudinal edges of the substrate (See, for example, Fig 10,col 4 lines 5-20 and col 5 lines 25-35, wherein the degree of oscillation can be controlled to zero).  Loeffler further teaches operation of each assemblies oscillation is separately controlled and wherein coating free zones completely surrounded by first and second coating materials are formed on the substrate (see, for example, Fig 12, col 4 lines 10-38, col 5 lines 44-58; such as zones surrounded by coating materials extruded from extruder 2 and extruder 3 wherein extruder 3 is taught it can possess a lesser degree of oscillation than extruder 2).  Loeffler further teaches that its method allows for the generation of a multiplicity of novel and unusual designs and further with tailorable degree of permeability attributed to the formation of coating free zones (See, for example, col 1 lines 49-60).  Loeffler does not explicitly teach a singular embodiment wherein the second coating material forms a pattern of lines parallel as claimed in conjunction with the claimed first oscillating pattern, but the system and teaching of Loeffler is capable of achieving such a pattern as it is essentially a hybrid combination of Figures 10 and 11 (where one discharge assembly operates under conditions of Fig 10 and another operates under conditions of Fig 11), or alternatively as it is an optimization of Fig 12 of Loeffler wherein the “lesser degree of oscillation” of extruder 3 is simply set to zero (See, for example, col 5 lines 25-58).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the particular claimed patterned coatings since the prior arts systems’ discharge assemblies are readily capable of achieving such a pattern (first and second discharge assemblies are separately controlled and can separately be operated at different degrees of oscillation) and the particular pattern formed would be result effective / optimizable as it provides for particular aesthetic and / or degree of permeability, since it is held that particular configuration / shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent evidence that the particular configuration was significant, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. B; and since matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431.
By combination (see above), Loeffler has taught the application of materials from two  distribution manifolds, designated herein as first and second coating materials). Primary reference Couturier has taught wherein the only applied materials are adhesives (see above).  Thus by combination the first and second coating materials are adhesives.  
Claim 5: Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube, and further wherein the relative spacing is substantially uniform (See, for example, Fig 1, pg 5 lines 1-10). 
Claim 6: Smeenk further teaches wherein the distribution manifold further comprises an alignment bar for securing a relative spacing between each needle tube (See, for example, Fig 1, pg 5 lines 1-10).  Smeenk further teaches wherein the needle cartridge is modifiable and intended to allow for removal of needle tubes and alteration of spacings there between to achieve desired coating properties including stripes (see, for example, pg 5 lines 1-10, pg 9 lines 20-22).  Loeffler too has taught the tailorability and desire to achieve various designed coatings, wherein the spacing between the discrete streams can be predetermined and further changed by the operator to achieve the desired aesthetic or function (see, for example, col 3 lines 6-12, and col 5 lines 25-58).  Additionally / alternatively it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a relative spacing that is substantially non-uniform as it would predictably provide for expanded options / tailorability in coating designs produced, additionally matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431. 
Claim 7: Smeenk further teaches wherein the first distribution manifold may be separated into a manifold chamber containing the first cavity, and a removable cartridge having the first plurality of needle tubes (See, for example, abstract, pg 4 lines 20-32). 
Claim 13: Refer to the rejection of claim 1 above wherein by combination the coating materials are adhesives.  Loeffler further teaches wherein the first and second coating materials are different to aid optimization and process control (see, for example, col 4 lines 44-49). 

Claim(s) 31-32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couturier in view of Porter, Loeffler, Smeenk, and Fox as applied to claim 1 above, and further in view of Porter (US 2004/0214489; hereafter Porter489).
Claim 31: Couturier in view of Porter, Loeffler, Smeenk, and Fox teach the method of claim 1 above, to forming a vapor permeable water /air barrier membrane from nonwoven polymeric, such as polyolefin, sheeting for building wrap (See, for example, [0003-0005], [0011]).  But they do not explicitly teach wherein the barrier sheet comprise a polyester non-woven sheet.  Porter489 is similarly directed to forming a vapor permeable water / air barrier membrane from nonwoven polymer sheeting for building wraps (See, for example, abstract, [0010]).  In addition to polyolefin, such as polyethylene, Porter489 teaches the predictably and even the preference for polyester non-woven sheeting in place of, or in combination with polyolefin, for such membranes to achieve improved properties such lighter weight, strength, vapor permeability, water and tear resistance (See, for example, [0012], [0036], [0043-45], [0049-0054]).  As both Porter489 and Couturier are directed to forming a vapor permeable water / air barrier membrane from nonwoven polymer sheeting for building wraps, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the air and water barrier sheet comprise a polyester non-woven sheet as such a material sheet is conventional in art in place or in combination with polyolefin to predictably provide for such membranes to achieve improved properties such lighter weight, strength, vapor permeability, water and tear resistance, since (additionally  / alternatively) where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967), and since (additionally / alternatively) “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Claim 32: Porter489 further teaches wherein the layers or materials of the membrane can further be coated with additional compositions to enhance various properties such as fire retardance, water resistance, adhesives, hydrophilicity / hydrophobicity, and further wherein the coatings are polymeric (See, for example, [0047-0055]).
Claim 34: Refer to rejection of claim 1 above with respect to sinusoidal and parallel patterns and Porter489 further teaches wherein the substrate is microporous (See, for example, [0055]).  

Response to Arguments
Applicant’s amendments / arguments filed 9/14/22 that the references do not teach the newly added limitations to claim 1 are unconvincing.  The examiner notes that Applicant’s amendments to claim 1 have rendered the claim indefinite (see 35 USC 112 rejections above), and per the examiners various interpretations applied to claims 1, 5-7, 13 and 34 the rejections of these claims via 35 USC 103 over Loeffler in view of Smeenk, Fox and Mackay are still apt as described in the rejection above.  
In response to applicant's arguments against the references individually (Loeffler does not teach or suggest the used of a first or a second adhesive”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejections are made of combination of references, not Loeffler alone; Mackay has taught the coating material as an adhesive when supporting the rejections made over the combination with Loeffler as the primary reference; and alternatively, primary reference Couturier has taught the application of adhesives.  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712